UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): February 1, 2010 CHARTER CORPORATE SERVICES, INC. (Exact Name of Registrant as Specified in its Charter) Colorado 333-155432 26-3302685 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 3050 E. Chevy Chase Drive, Glendale, CA 91206 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (Former Name or Former Address if Changed Since Last Report) Check the appropriate box below if the Form 8K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17CFR230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR240.14d-2(b)) oPre-commencement communication pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SEC 873 (3-05) Potential persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. ITEM STATEMENT CONCERNING AUDITORS The Registrant filed a registration statement on Form S-1 in November 18, 2008. It was declared effective on February 2, 2009. The audited financial statements that were exhibits to the registration statement were prepared by Steven P.
